  Case 1:18-cv-01934-KAJ Document 12 Filed 03/01/19 Page 1 of 3 PageID #: 85




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 GENZYME CORPORATION and
 SANOFI-AVENTIS U.S. LLC,

                        Plaintiffs,

 v.
                                                       Civ. Action No. 18-01934 KAJ
 FRESENIUS KABI USA LLC,


                        Defendant.



                                      CONSENT JUDGMENT

       Plaintiffs, Genzyme Corporation and sanofi-aventis U.S. LLC, brought the present action

asserting infringement of at least claims 8 and 19 of U.S. Patent No. 7,897,590 and claim 8 of

U.S. Patent No. 6,987,102 against Defendant Fresenius Kabi USA, LLC. As part of the final

settlement of the above action, the Parties have agreed to a negotiated settlement pursuant to the

terms and conditions of a Settlement Agreement (“Settlement Agreement”) and have agreed and

consented to the entry of this Consent Judgment in order to terminate the above caption litigation

as follows:

       IT IS the ___ day of _______ 2019:

       ORDERED, ADJUDGED and DECREED as follows:

       1.      The District Court has jurisdiction over the subject matter of the above action and

has personal jurisdiction over the parties.

       2.      Unless otherwise specifically authorized pursuant to the Settlement Agreement,

Defendant, including any of its Affiliates, successors or assigns, is hereby enjoined from making,
  Case 1:18-cv-01934-KAJ Document 12 Filed 03/01/19 Page 2 of 3 PageID #: 86



having made, using, selling, offering to sell and/or importing in or into the United States any

product under ANDA No. 212395.

       3.      Compliance with this Consent Judgment may be enforced by Plaintiffs, their

successors or assigns as permitted by the terms of the Settlement Agreement.

       4.      The District Court retains jurisdiction to enforce or supervise performance under

this Consent Judgment and the Settlement Agreement.

       5.      All claims asserted in this Action are dismissed with prejudice.

       6.      Each party shall bear its own costs and attorneys’ fees with respect to the matters

dismissed hereby.

       7.      The parties each expressly waive any right to appeal from this Consent Judgment.

       8.      This Consent Judgment shall finally resolve the Action between the parties and

the case is closed.



  RATNERPRESTIA                                     PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL,
                                                    P.A.


  /s/ Jeffery B. Bove_____________________          /s/ John C. Phillips, Jr.___________________
  Jeffrey B. Bove (#998)                            John C. Phillips, Jr. (#110)
  1007 Orange Street, Suite 205                     Megan C. Haney (#5016)
  Wilmington, DE 19801                              1200 N. Broom Street
  Tel: (302) 778-2500                               Wilmington, DE 19806
  jbove@ratnerprestia.com                           Tel: (302) 655-4200
                                                    jcp@pgmhlaw.com
                                                    mch@pgmhlaw.com
  Attorney for Plaintiffs
                                                    Attorneys for Defendant
  Dated: March 1, 2019
  Case 1:18-cv-01934-KAJ Document 12 Filed 03/01/19 Page 3 of 3 PageID #: 87



      The Clerk of the Court is directed to enter this Consent Judgment forthwith.

SO ORDERED:


This _____ day of _________, 2019.




                                           UNITED STATES JUDGE
